Amended and Restated Participation Agreement as of May 1, 2003 Franklin Templeton Variable Insurance Products Trust Franklin/Templeton Distributors, Inc. Nationwide Life Insurance Company Nationwide Life and Annuity Insurance Company Nationwide Investment Services Corporation Nationwide Life Insurance Company of America Nationwide Life and Annuity Company of America 1717 Capital Management Company CONTENTS SectionSubject Matter 1.Parties and Purpose 2.Representations and Warranties 3.Purchase and Redemption of Trust Portfolio Shares 4.Fees, Expenses, Prospectuses, Proxy Materials and Reports 5.Voting 6.Sales Material, Information and Trademarks 7.Indemnification 8.Notices 9.Termination 10.Miscellaneous Schedules to this Agreement A.The Company B.Accounts of the Company C.Available Portfolios and Classes of Shares of the Trust; Investment Advisers D.Contracts of the Company E.[this schedule is not used] F.Rule 12b-1 Plans of the Trust G.Addresses for Notices H.Shared Funding Order 1.Parties and Purpose THIS AMENDED AND RESTATED PARTICIPATION AGREEMENT (the "Agreement") supercedes and replaces the Participation Agreement, dated as of May 1, 2000, together with all subsequent amendments ("Prior Agreement"), by and between certain portfolios and classes of Franklin Templeton Variable Insurance Products Trust specified in Schedule C of the Prior Agreement, Franklin/Templeton Distributors, Inc. and the insurance companies identified in Schedule A of the Prior Agreement on their own behalf and behalf of each segregated asset account listed in Schedule B of the Prior Agreement.This Agreement is entered by and between certain portfolios and classes thereof, specified below and in ScheduleC, of Franklin Templeton Variable Insurance Products Trust, an open-end management investment company organized as a business trust under Massachusetts law (the “Trust”), Franklin/Templeton Distributors, Inc., a California corporation which is the principal underwriter for the Trust (the “Underwriter,” and together with the Trust, “we” or “us”) and the insurance company identified on ScheduleA (“you”) and your distributor, on your own behalf and on behalf of each separate account maintained by you that is listed on ScheduleB, as that schedule may be amended from time to time (“Account” or “Accounts”). The purpose of this Agreement is to entitle you, on behalf of the Accounts, to purchase the shares, and classes of shares, of portfolios of the Trust (“Portfolios”) that are identified on ScheduleC, consistent with the terms of the prospectuses of the Portfolios, solely for the purpose of funding benefits of your variable life insurance policies or variable annuity contracts (“Contracts”) that are identified on ScheduleD.This Agreement does not authorize any other purchases or redemptions of shares of the Trust. 2.Representations and Warranties 2.1Representations and Warranties by You You represent and warrant that: 2.1.1You are an insurance company duly organized and in good standing under the laws of your state of incorporation. 2.1.2All of your directors, officers, employees, and other individuals or entities dealing with the money and/or securities of the Trust are and shall be at all times covered by a blanket fidelity bond or similar coverage for the benefit of the Trust, in an amount not less than $5 million.Such bond shall include coverage for larceny and embezzlement and shall be issued by a reputable bonding company.You agree to make all reasonable efforts to see that this bond or another bond containing such provisions is always in effect, and you agree to notify us in the event that such coverage no longer applies. 2.1.3Each Account is a duly organized, validly existing separate account under applicable insurance law and interests in each Account are offered exclusively through the purchase of or transfer into a "variable contract" within the meaning of such terms under Section 817 of the Internal Revenue Code of 1986, as amended (“Code”) and the regulations thereunder.You will use your best efforts to continue to meet such definitional requirements, and will notify us immediately upon having a reasonable basis for believing that such requirements have ceased to be met or that they might not be met in the future. 2.1.4Each Account either: (i) has been registered or, prior to any issuance or sale of the Contracts, will be registered as a unit investment trust under the Investment Company Act of 1940 (“1940 Act”); or (ii)has not been so registered in proper reliance upon an exemption from registration under Section3(c) of the 1940Act; if the Account is exempt from registration as an investment company under Section3(c) of the 1940Act, you will use your best efforts to maintain such exemption and will notify us immediately upon having a reasonable basis for believing that such exemption no longer applies or might not apply in the future. 2.1.5The Contracts or interests in the Accounts: (i) are or, prior to any issuance or sale will be, registered as securities under the Securities Act of 1933, as amended (the “1933Act”); or (ii)are not registered because they are properly exempt from registration under Section3(a)(2) of the 1933Act or will be offered exclusively in transactions that are properly exempt from registration under Section4(2) or RegulationD of the 1933Act, in which case you will make every effort to maintain such exemption and will notify us immediately upon having a reasonable basis for believing that such exemption no longer applies or might not apply in the future. 2.1.6The Contracts: (i)will be sold by broker-dealers, or their registered representatives, who are registered with the Securities and Exchange Commission (“SEC”) under the Securities and Exchange Act of 1934, as amended(the “1934 Act”) and who are members in good standing of the National Association of Securities Dealers, Inc. (the “NASD”); (ii)will be issuedin compliance in all material respects with all applicable federal and state laws.You agree that in your agreements with broker-dealers who sell the Contracts, you require that the broker-dealers, in recommending to a Contract owner the purchase, sale or exchange of any subaccount units under the Contracts, shall have reasonable grounds for believing that the recommendation is suitable for such Contract owner. 2.1.7The Contracts currently are and will be treated as annuity contracts or life insurance contracts under applicable provisions of the Code and you will use your best efforts to maintain such treatment; you will notify us immediately upon having a reasonable basis for believing that any of the Contracts have ceased to be so treated or that they might not be so treated in the future. 2.1.8The fees and charges deducted under each Contract, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by you. 2.1.9You will use shares of the Trust only for the purpose of funding benefits of the Contracts through the Accounts. 2.1.10Contracts will not be sold outside of the United States. 2.1.11With respect to any Accounts which are exempt from registration under the 1940 Act in reliance on 3(c)(1) or Section 3(c)(7) thereof: 2.1.11.1 the principal underwriter for each such Account and any subaccounts thereof is a registered broker-dealer with the SEC under the 1934 Act; and 2.1.11.2 the shares of the Portfolios of the Trust are and will continue to be the only investment securities held by the corresponding subaccounts. 2.1.12As covered financial institutions we, only with respect to Portfolio shareholders, and you each undertake and agree to comply, and to take full responsibility in complying with any and all applicable laws, regulations, protocols and other requirements relating to money laundering including, without limitation, the International Money Laundering Abatement and Anti-Terrorist Financing Act of 2001 (Title III of the USA PATRIOT Act). 2.2Representations and Warranties by the Trust The Trust represents and warrants that: 2.2.1It is duly organized and in good standing under the laws of the State of Massachusetts. 2.2.2All of its directors, officers, employees and others dealing with the money and/or securities of a Portfolio are and shall be at all times covered by a blanket fidelity bond or similar coverage for the benefit of the Trust in an amount not less than the minimum coverage required by Rule 17g-1 or other regulations under the 1940Act.Such bond shall include coverage for larceny and embezzlement and be issued by a reputable bonding company. 2.2.3It is registered as an open-end management investment company under the 1940Act. 2.2.4Each class of shares of the Portfolios of the Trust is registered under the 1933Act. 2.2.5It will amend its registration statement under the 1933Act and the 1940Act from time to time as required in order to effect the continuous offering of its shares. 2.2.6It will comply, in all material respects, with the 1933and 1940Acts and the rules and regulations thereunder. 2.2.7It is currently qualified as a “regulated investment company” under Subchapter M of the Code, it will make every effort to maintain such qualification, and will notify you immediately upon having a reasonable basis for believing that it has ceased to so qualify or that it might not so qualify in the future. 2.2.8The Trust will use its best efforts to comply with the diversification requirements for variable annuity, endowment or life insurance contracts set forth in Section817(h) of the Code, and the rules and regulations thereunder, including without limitation Treasury Regulation 1.817-5.Upon having a reasonable basis for believing any Portfolio has ceased to comply and will not be able to comply within the grace period afforded by Regulation 1.817-5, the Trust will notify you immediately and will take all reasonable steps to adequately diversify the Portfolio to achieve compliance. 2.2.9It currently intends for one or more classes of shares (each, a “Class”) to make payments to finance its distribution expenses, including service fees, pursuant to a plan (“Plan”) adopted under rule 12b-1 under the 1940Act (“Rule 12b-1”), although it may determine to discontinue such practice in the future.To the extent that any Class of the Trust finances its distribution expenses pursuant to a Plan adopted under rule 12b-1, the Trust undertakes to comply with any then current SEC interpretations concerning rule12b-1 or any successor provisions. 2.3Representations and Warranties by the Underwriter The Underwriter represents and warrants that: 2.3.1It is registered as a broker dealer with the SEC under the 1934 Act, and is a member in good standing of the NASD. 2.3.2Each investment adviser listed on ScheduleC (each, an “Adviser”) is duly registered as an investment adviser under the Investment Advisers Act of 1940, as amended, and any applicable state securities law. 2.4Warranty and Agreement by Both You and Us We received an order from the SEC dated November 16, 1993 (file no. 812-8546), which was amended by a notice and an order we received on September 17, 1999 and October13, 1999, respectively (file no. 812-11698) (collectively, the “Shared Funding Order,” attached to this Agreement as ScheduleH).The Shared Funding Order grants exemptions from certain provisions of the 1940Act and the regulations thereunder to the extent necessary to permit shares of the Trust to be sold to and held by variable annuity and variable life insurance separate accounts of both affiliated and unaffiliated life insurance companies and qualified pension and retirement plans outside the separate account context.You and we both warrant and agree that both you and we will comply with the “Applicants’
